Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October2007 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) CFO's COMMENTS P.2 GLOBAL PULP MARKET UPDATE P.3 PRODUCTION AND SALES P.4 INCOME STATEMENT 3Q07 P.6 DEBT AND CASH STRUCTURES P.9 EBITDA ANALYSIS P.11 CAPITAL EXPENDITURE P.11 VERACEL INFORMATION P.12 DIVIDENDS P.15 ADDITIONAL INFORMATION P.16 ECONOMIC & OPERATIONAL DATA P.24 Additional information: (55-11) 3301-4131 Denys Ferrez or André Gonçalves invest@aracruz.com.br Conference Call: October 9, 2007 -11:00 a.m.(US EST). To join us, please dial: (+1-412) 858-4600 Code: Aracruz The call will also be web cast on Aracruz's website: www.aracruz.com.br/ir Highlights of the third quarter 2007 ü Aracruz, for the third straight year, is chosen for the DJSI World and, for the second consecutive year, is the only company from the paper and forest sector. ü Moody's gives Aracruz one of the best ratings/outlooks among global paper and forest product players. ü Optimization project at UBR is completed, increasing annual capacity by 200,000 MT. Full daily capacity is expected to be attained within 30 days. ü Pulp sales² and production volumes were equivalent in the 3Q07. Inventory level at the end of 3Q07 was at 52 days of production, 3 days below the normal level. ü Strong demand and low level of world inventories led to another price increase effective October 1 st , the third increase in 2007. ü Cash flow currency protection has generated a positive impact of $79 million in 2007, representing a gain of $25/t, based on the 2007 production. ü Aracruz's cash production cost was $219/ton in the 3Q07, as predicted, despite the Guaíba Units annual maintenance downtime being brought forward. ü Adjusted EBITDA was $210 million, lower than in the 2Q07, due to reduced sales volume, and in line with the 3Q06. The total for the last twelve months is $856 million. ü Net income was US$105 million in the 3Q07, equivalent to $1.02/ADR. Net income for the last twelve months is US$455 million, or $4.41/ADR. ü The stock price reached the record level of $74/ADR. Average daily trading volume in 2007, of $38 million (NYSE + Bovespa), is 41% higher than in 2006. ü Additional Interest on Stockholders' Equity (ISE), amounting to R$76 million (US$40 million), was declared for the 2007 base year. Aracruz  Summary 3 Q07 3 Q07 Unit of 3 Q07 2 Q07 3 Q06 vs. vs. YTD07 YTD06 LTM Measure 2 Q07 3 Q06 Net revenue $ million 455.5 494.2 432.0 (8 %) 5 % 1,345.1 1,223.4 1,802.5 Adjusted EBITDA (including Veracel) 1 $ million 210.4 225.8 212.1 (7 %) (1 %) 636.6 593.9 855.5 Adjusted EBITDA margin (including Veracel) Percentage 46 % 46 % 49 % - (3 p.p.) 47 % 49 % 47 % 1 Income before taxes, minority interest and equity in the results of affiliated companies $ million 174.2 212.0 130.5 (18 %) 33 % 529.6 390.5 678.2 · Current income tax $ million 12.7 12.8 (13.6 ) - - 46.5 23.5 53.7 · Deferred income tax $ million 49.5 54.1 6.5 - - 119.7 26.1 132.4 Net Income $ million 105.3 122.5 143.2 (14 %) (26 %) 327.4 328.3 454.5 Earnings per ADR 3 $ per ADR 1.02 1.19 1.39 (14 %) (26 %) 3.18 3.19 4.41 Adjusted pulp sales volume 2 '000 Tons 753 832 747 (9 %) 1 % 2,261 2,214 3,067 Paper sales volume '000 Tons 14 15 15 (7 %) (7 %) 44 42 57 Pulp production volume (including Veracel) '000 Tons 754 763 753 (1 %) - 2,301 2,312 3,092 Total debt (including Veracel) $ million 1,704.8 1,605.6 1,721.9 6 % (1 %) - - - Net debt (including Veracel) $ million 1,105.7 1,104.8 1,108.5 - 1 See page 21 for discussion of non-GAAP measurements used in this press release.  2 Aracruz sales plus 50% of Veracel's sales to non-affiliated parties (see breakdown on page 5).  3 1 ADR 10 class B preferred shares. Aracruz Celulose S.A. (NYSE: ARA) presents its consolidated third quarter 2007 results, according to US GAAP and stated in US dollars. The company uses the equity method of accounting for Veracel Celulose S.A., in which it owns a 50% stake. CFO's comments "Market conditions continued to be tight, with pulp prices showing new increases  up $20/ton in the USA & Asia and $30/ton in Europe, starting in October , discussed in the next section of this results release. Consequently, the pulp sales volume in the quarter was limited to what the company was able to produce during the period. The company's sales and production volumes for the quarter totaled 753,000 MT and 754,000 MT, respectively. The inventory level was below the target (55 days) for the end of the quarter, at 52 days of production (2Q07: 53 days and 1Q07: 63 days), including our share of Veracel's inventory. The sales volume in the 3Q07 was 1% higher than in the same period of last year and 9% lower than in the 2Q07. In the previous quarter (2Q07), the sales volume benefited from the high inventory level at the beginning of the period  equivalent to 63 days of production at the end of the 1Q07 compared to a normal level of approximately 55 days. Largely for that reason, the total net revenue, of $455.5 million, was 8% lower in comparison with the 2Q07. The production volume reflects the scheduled annual maintenance downtime at the Barra do Riacho Unit (mills "A" and "C") and the bringing forward of the Guaíba Units maintenance downtime, originally scheduled for the 4Q07. The figures were similar to those of the 2Q07 and 3Q06, when there was also maintenance downtime. As predicted in the previous results conference call, the cash production cost in the quarter was $219/ton ($223/ton in the 2Q07 and $191/ton in the 3Q06), despite bringing forward the Guaíba Units annual maintenance downtime. This is still higher than the normally expected level, due to the impact of maintenance downtime and the completion of the Barra do Riacho Optimization Project. This project was finalized during the third quarter and will increase the current annual nominal capacity by 200,000 MT. It is also expected to reduce the cash production cost by approximately $5/ton, through gains in scale and the lower consumption of raw materials such as chemicals and wood, and is expected to be running at full capacity in 30 days. In comparison with the 3Q06, most of the cash production cost increase is explained by the Brazilian currencys appreciation against the dollar. With regard to cash flow currency protection, given all the recent turbulence in the financial markets, the company decided to unwind its previous short position in dollars ($550 million at the end of the 2Q07) until it develops a better understanding of the current environment. Despite having no outstanding position at the end of the 3Q07, there was a gain of $24 million (2Q07: $35 million). The year-to-date gain is $79 million, which would be equivalent to $25/ton, based on the full year production target of approximately 3.15 million MT. Financial expenses in the quarter registered a credit of $5.8 million (an expense in the 2Q07: $19.3 million and 3Q06: $38.3 million), mainly due to the reversal of the provision for contingencies that are no longer payable. Once again, the income tax provision was affected by the impact of changes in the Brazilian currency exchange rate against the dollar on Brazilian GAAP numbers, which are the basis for calculating the Brazilian taxes. During the quarter, income taxes were equivalent to 37% of the pre-tax profit (2Q07: 35% and 3Q06: -5%), Mainly due to the factors described above, our net income in the 3Q07 totaled $105 million, or $1.02 per ADR, and the adjusted EBITDA amounted to US$210 million, equivalent to a 46% margin. During the quarter, a new list was released for the Dow Jones World Sustainability Index (DJSI World 2007/2008), with Aracruz Celulose (NYSE: ARA) included, for the third year in a row, among this select group of companies. The index highlights the best corporate sustainability practices around the world, based on the analysis of economic, environmental and social criteria. Moreover, Aracruz was once again the only forestry company selected, out of 13 forestry companies worldwide that were up for consideration this year." Isac Zagury - CFO ARACRUZ RESULTS - THIRD QUARTER 2007 3 Global Pulp Market Update The world economy continued to expand through the third quarter of 2007, despite the uncertainty that financial turbulence cast over future growth, thus maintaining a positive environment for the pulp and paper industry. Printing & Writing paper demand in Europe has been positive through the summer period, with the order books close to their long term average. In North America, prices for P&W have been holding firm, due to the weak dollar and capacity rationalization. In China, P&W demand has shown signs of growth, as duties are introduced on imports by the U.S., while prices continue to move up in Asia, reaching their highest level in 7 years, according to RISI. On the tissue side, overall demand in North America has been holding tight, with growth in the consumer grades that are essentially the end use for eucalyptus fiber. Around the globe, 3.0 million tons of new tissue capacity is expected to reach the market by 2009. In the pulp market, the softwood sector has been balanced recently, due to the shift in production from hardwood to softwood by those in Europe and North America who have this flexibility. On the other hand, the hardwood sector has been kept tight by pulp mill closures in Indonesia, Chile and Korea, insufficient logging of mixed Tropical Hardwood in Indonesia and relatively short supply in other areas, while demand had grown by 6.0 % until August 2007. By the end of August, total market pulp demand had already surpassed the 2006 level by 3.0%, or 796,000 tons, with total inventories holding at 31 days of supply, according to World-19 figures. When broken down by grade, softwood stands at 27 days of supply, while hardwood is at 33 days, a level which, under normal market conditions, should be closer to 37 or 38 days. On the consumer side European inventories closed August at 24 days of supply maintaining itself at a low level. ARACRUZ RESULTS - THIRD QUARTER 2007 4 According to the W-19 figures, Eucalyptus demand had reached 6.9 million tons by the end of August, which is equivalent to an increase of 16%, or 947,000 tons, over the 2006 figure, and represented 60% of total hardwood demand. Eucalyptus demand - Net increase in market pulp grades 2007 vs 2006 (8 months) The market has entered the period of stronger seasonal demand, while several supply problems that have spread worldwide still persist. The impact of the timing of expansion projects in Latin America will not depend on the theoretical capacity, but on the effective production level, and these could still be delayed by political issues. Decisive existing and potential issues, impacting on effective world production levels, are the ongoing strike of forestry workers in Canada, the availability of wood for the Indonesian pulp mills, winter weather conditions in Scandinavia, which will be crucial to wood supply there, potential pulp mills closures in China - which could affect an output level of 3.0 million tons, and Russian duties on wood exports. Taking all of this into consideration, supply and demand fundamentals will most probably continue tight over the next couple of months. Production and Sales Aracruz pulp production , without the 50% of Veracel, totaled 627,000 tons in the third quarter of 2007, compared to 637,000 tons in the 2Q07 and 622,000 tons in the 3Q06. There was a 10-day maintenance downtime at the Barra do Riacho Units fiberlines "A" and "C", and the company decided to bring the maintenance downtime at the Guaíba Unit forward to the third quarter - it was previously scheduled for the fourth quarter. During the third quarter, Veracel Celulose S.A. (50% owned by Aracruz) produced 253,000 tons of pulp, of which 149,000 tons were sold to Aracruz. ARACRUZ RESULTS - THIRD QUARTER 2007 5 At the Guaíba unit, paper production in the quarter totaled 14,000 tons, consuming approximately 12,000 tons of the pulp produced. Paper inventories were at 400 tons at the end of September 2007, while paper sales in the third quarter of 2007 totaled 14,000 tons. Aracruz pulp sales totaled 753,000 tons in the third quarter, with 616,000 tons of the pulp being produced internally, at the Barra do Riacho and Guaíba units, and 136,000 tons being supplied by Veracel and resold in the market by Aracruz, plus an additional 1,000 tons of direct sales by Veracel to unrelated parties (representing 50% of Veracel's total direct sales). At the end of September, inventories at Aracruz stood at 433,000 tons, compared to 421,000 tons at the end of June 2007, representing 49 days of production. The inventory level at Veracel, at the end of September 2007, represented an additional 3 days of production for Aracruz. ARACRUZ RESULTS - THIRD QUARTER 2007 6 Income Statement 3Q07 Total net operating revenue came to $455.5 million, $23.5 million higher than in the 3Q06 and $38.7 million lower than in the 2Q07. Net paper operating revenue in the quarter amounted to $15.4 million, $2.1 million higher and $0.7 million lower, respectively, than in the same period of 2006 and in the 2Q07. Net pulp operating revenue during the quarter amounted to $437.0 million, compared to $418.7 million in the same period last year. Revenue increased mainly as a result of the 1% higher sales volume and 3% higher net pulp prices. When compared to the 2Q07 revenue, of $474.8 million, the $37.8 million decrease was the result of the 9% lower sales volume, partially offset by 2% higher net pulp prices. The total cost of sales was $290.9 million in the third quarter of 2007, compared to $261.2 million in the same period of the previous year, mainly due to the higher cash production cost. When compared to the total of $313.0 million in the second quarter of 2007, the decrease was mainly due to the 9% lower sales volume. Cost of goods sold  breakdown 3 Q07 2 Q07 3 Q06 Pulp produced % % % Pulp purchased % % % Inland and ocean freight plus insurance % % % Paper produced % % % Port services % % - Note: "Pulp purchased" refers to pulp produced by Veracel, transferred to Aracruz and subsequently resold by Aracruz to the final customer. The Aracruz pulp production cost in the quarter was $308/ton, compared to $279/ton in the same period of 2006. The combined pulp cash production cost of the Barra do Riacho and Guaíba units (net of depreciation and depletion) in the quarter was $228/ton, compared to $200/ton in the same period of 2006 and $232/ton in the second quarter of 2007. When supplemented by Veracel's figures, the pulp cash production cost in the 3Q07 was $219/ton (3Q06: $191/ton and 2Q07: $223/ton). Note: The information provided in this paragraph does not include gains from transactions for the purpose of cash flow currency protection. A detailed analysis of the cash production cost, including our portion of Veracel's figures, is provided below, on a weighted average basis. Barra do Riacho and Guaíba Units , plus 50% of Veracel - 3Q07 vs. 2Q07 US$ per ton 2Q07 - Cash production cost Brazilian currency appreciation against the US dollar 8 Wood cost - mainly due to lower average distance from the forest to the mill (6 ) Lower consumption of raw material - Fiberline C re-started from maintenance downtime in early (6 ) Oct. Lower cost of raw materials (2 ) Other 2 3Q07 - Cash production cost ARACRUZ RESULTS - THIRD QUARTER 2007 7 Barra do Riacho and Guaíba Units , plus 50% of Veracel - 3Q07 vs. 3Q06 US$ per ton 3Q06 - Cash production cost Brazilian currency appreciation against the US dollar 22 Wood cost - mainly related to higher volume from the farmer partnership program (approximately 6% of consumption in the 3Q06 vs 15% in the 3Q07) 6 Higher cost of raw materials, partially offset by lower consumption 4 Lower maintenance cost (2) Other (2) 3Q07 - Cash production cost (US$ N per ton) 2 Q07 3 Q07 Barra do Riacho and Guaíba Units only - cash production cost Approximately 75% of the company's cash production cost is presently correlated to the local currency (real - R$). Sales and distribution expenses came to $19.5 million, $1.7 million higher than in the 3Q06, mainly due to changes in geographical sales mix and higher terminal expenses. It was down $2.0 million, when compared to the 2Q07, mainly due to a 9% lower sales volume. Administrative expenses came to $14.2 million, $5.0 million and $1.3 million lower, respectively, than in the 3Q06 and the 2Q07. The reduction in comparison to the 3Q06 was mainly due to lower marketing expenses. When compared to the 2Q07, there were $2.6 million lower service and personnel expenses partially offset by $1.3 million higher marketing expenses. The result for other net operating expenses in the quarter was a $3.4 million expense, compared with a net expense of $5.1 million in the 3Q06 and a credit of $24 million in the 2Q07. The difference in relation to the 2Q07 is mainly due to the $23.4 million reversal of an ICMS tax credit provision made in the previous period. When compared to the 3Q06, the decrease was mainly due to the reversal of provision contingencies that are no longer payable. The sum of the financial and currency re-measurement results in the quarter showed a net credit of $46.7 million, compared to a net credit of $1.9 million in the same period of last year and a net credit of $43.8 million in the second quarter of 2007 (see table below). ARACRUZ RESULTS - THIRD QUARTER 2007 8 (US$ million) 3
